                       C a s e 1: 2 0- mj- 0 1 0 6 2- U A D o c u m e nt 1 1 Fil e d 0 7/ 0 2/ 2 0 P a g e 1 of 2
                       Case 1:20-mj-01062-UA Document 12 Filed 07/02/20 Page 1 of 2



                                                              E PS    EI N S A C K S P L L C                                                                         07/02/2020
                                                               A     OR NE S A               LA
                                                              100 L A F A E          E S REE
                                                                        S I E 502
                                                               NE        O R K, N. . 1 0 0 1 3
                                                                     ( 2 1 2) 6 8 4- 1 2 3 0

                                                                                                      BE N NE        M. E P S EI N: ( 9 1 7) 6 5 3- 7 1 1 6
                                                                                                      S A R A H M. S A C K S: ( 9 1 7) 5 6 6- 6 1 9 6



                                                                                                      J            2, 2 0 2 0
H        . Ja         L. C
U          d S a         Ma a                           J d
S                   D    c  N                            Y
U             d S a     C
500          P a S
N              Y , N Y 10007


                                                               U ni e d S a es . J effr e           M oli or
                                                                           2 0 MJ 1 0 6 2

D a               Ma         a        J d           C     :

       W                   d     da   J        M             a          C                                                           a J          c    Ac .       O
Ja  a 2 9, 2 0 2 0,    C         ba c d               ca       a c d                                                                c                 . A
    , M. M                   a      d    a       a a             a d                                                                       c       a d
d c     a             , a d         a      c a      c                                                                                   a   c     c .
W    a    b         c            M. M              a       c       c , J                                                             M ca , a d     a
c      d a M. M                a b      c         c      a c        a                                                               ba c d      .

                     M. M                   a     c              d b                a d         d         a                a                b           d a d
     a             a      b                        c       a a        b                     d                              .     M. M             a         d
a        a              b                     ba d       d          a                                              a            a a             , b         d
  d               a da b                            a a a                               b                      c                    a           a .    W a
d c                d        a                    M . M ca , a d                        a                  M. M                    a
                    a                       a        d b       C   . T             G                        a                  b c                           .

                       W a            a      a       M. M      b a             d            a                 a a                   d        a          d
              a                  ac                 a a   ca d                      a a                       b d          .     M . M ca a              a
    b c                                             . T   G                    a             b c                       c            a     ac                     M.
M                            d                  a                        a a                b d .
               C a s e 1: 2 0- mj- 0 1 0 6 2- U A D o c u m e nt 1 1 Fil e d 0 7/ 0 2/ 2 0 P a g e 2 of 2
               Case 1:20-mj-01062-UA Document 12 Filed 07/02/20 Page 2 of 2


              M. M             c                               a       c       a                   a                a a       ,
        c d              a       a a                           d       a   d           b   d           ,        d         C
    a                a       a a                                   .


                                                                           R       c           b           d,




T h e rrequest
The     e q u est is GGRANTED.
                       R A N T E D.
S O ORDERED.
SO    O R D E R E D.

D at e d: July
Dated:    J ul y 2,
                 2, 2020
                     2020
          N e w York,
          New     Y or k, New
                          N e w York
                                Y or k




                                                           2
